DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leclerc et al. (U.S. Patent Application Publication 2013/0250184) in view of Snyder (U.S. Patent Application Publication 2015/0012308).
Regarding claim 1, Leclerc et al. discloses a system, comprising: a plurality of projector units (Fig. 10A - projectors 22a, 22b), each configured to transmit electromagnetic signals (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment); a plurality of wearable receiving units (Figs. 10A and 10B - receiving units 32), each configured to receive electromagnetic signals transmitted by at least one of the plurality of projector units (Fig. 10A - projectors 22a, 22b), to process received electromagnetic signals, and to manifest a change in state as a result of the processing the received electromagnetic signals (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment); a controller unit, for controlling the plurality of projector units to transmit electromagnetic signals  to the plurality of wearable receiving units (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); and at least one computer processor, programmed to: access data describing a physical setting in which the plurality of projector units are to transmit electromagnetic signals to the plurality of wearable receiving units (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); receive input from a user, the input specifying at least one parameter relating to transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting (Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of the receiving units 32 can be provided with microphones, allowing the units 32 to autonomously control their state, in addition to change state in response to signals sent by the projector 22; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium); generate information defining a visual simulation which, when presented to the user, depicts on a graphical user interface a simulated result of the wearable receiving units processing electromagnetic signals transmitted by the projector units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); and produce control data, using the input received from the user, for use by the controller unit in controlling the plurality of projector units to transmit electromagnetic signals to the plurality of wearable receiving units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).  However, Leclerc et al. discloses the actual implementation of the distributed manifestation, but fails to disclose at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation.  
Referring to the Snyder reference, Snyder discloses a system, comprising: at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation (Figs. 1-6C; paragraph [0006] – a light, sound or light and sound show authoring system to configure light, sound, or light and sound shows by ad hoc groups of mobile devices may be summarized as including at least one non-transitory processor readable medium that stores seating layouts for each of a number of venues, the seating layouts specifying for each respective venue a respective position of each of a plurality of seats in the respective venue for at least one event scheduled for the respective venue; and at least one circuit communicatively coupled to the at least one non-transitory processor readable medium, and which provides a user interface including a plurality of tools to create at least one of a light show, a sound show or a light and sound show to be presented via an ad hoc group of mobile devices, the at least one circuit which further produces, based at least in part on a respective seating layout for a selected one of the venues, a plurality of sets of instructions executable by each of a plurality of mobile devices possessed by respective ones of a plurality of attendees of at least one event at the selected one of the venues, a respective set of instructions for each of a plurality of locations in the venue for at the at least one event, the set of instructions specifying a temporal sequence of instructions to actuate at least one transducer of the respective mobile devices to emit at least one of light, sound, or light and sound which in totality form at least part of the light show, the sound show or the light and sound show; paragraph [0007]; paragraph [0026] – the trigger event could also be a command from a server to the mobile device – the command could be a time indication indicating when to start the show, for example at a future time or immediately).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one computer processor configured to enable a user to design a forthcoming distributed manifestation as disclosed by Snyder in the system disclosed by Leclerc et al. in order to create an enhanced experience for the attendees of the event.
25Regarding claim 2, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to access data defining a location of each of the plurality of projector units within the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium).
Regarding claim 3, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to receive input relating to at least one of: a position, zoom, or focus of one or more of the plurality of projector units, degradation of an electromagnetic signal transmitted by one or more of the 5plurality of projector units over distance, an optics component used by one or more of the plurality of projector units, a strength of a transmission by one or more of the plurality of projector units, and a likelihood that an electromagnetic signal reaches one or more of the plurality of wearable receiving units (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of the receiving units 32 can be provided with microphones, allowing the units 32 to autonomously control their state, in addition to change state in response to signals sent by the projector 22; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium).
Regarding claim 4, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to receive input relating to a plurality of zones within the physical setting and a number of wearable receiving units which are to reside in each of the plurality of zones (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium).  
Regarding claim 5, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to: receive input defining processing to be performed by one or more of the plurality of wearable receiving units upon receipt of at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium); and generate information defining a visual simulation which, when presented, depicts on the graphical user interface the one or more wearable receiving units performing the processing in response to receiving the at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).
Regarding claim 6, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to generate information defining a visual simulation which, when presented, depicts on the graphical user interface a result of processing performed by the plurality of wearable receiving units in response to receiving electromagnetic signals having wavelengths in a non-visible portion of the spectrum (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing).
Regarding claim 7, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to generate information defining a simulation which, when presented, depicts on the graphical user interface visible light being projected by at least one of the projector units toward the wearable receiving units in the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing). 
Regarding claim 8, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 1 including that wherein at least one of the plurality of projector units is configured to change position while transmitting electromagnetic signals, thereby transmitting the electromagnetic signals to different wearable receiving units in the physical setting over time, and the at least one computer processor is programmed to receive input defining a manner in which the at least one projector unit is to change position while transmitting electromagnetic signals (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).
Regarding claim 9, Leclerc et al. discloses a method of defining a manner in which a plurality of projector units (Fig. 10A - projectors 22a, 22b) are to transmit, in a physical setting, electromagnetic signals (26, 26a, 26b) to a plurality of wearable receiving units (Figs. 10A and 10B - receiving units 32) each configured to process at least one received electromagnetic signal and to manifest a change in state as a result of the processing (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment), the method comprising acts of: (A) at least one computer accessing data describing the physical setting in which a plurality of projector units are to transmit electromagnetic signals to a plurality of wearable receiving units (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); (B) the at least one computer receiving input from a user specifying at least one parameter relating to transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting (Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of the receiving units 32 can be provided with microphones, allowing the units 32 to autonomously control their state, in addition to change state in response to signals sent by the projector 22; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium); (C) the at least one computer generating information defining a visual simulation which, when presented to the user, depicts on a graphical user interface a simulated result of the wearable receiving units processing electromagnetic signals transmitted by from the projector units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); and (D) the at least one computer producing control data, using the input received in the act (B), for use by a controller unit (14) in controlling the plurality of projector units to transmit electromagnetic signals to the plurality of wearable receiving units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).  However, Leclerc et al. discloses the actual implementation of the distributed manifestation, but fails to disclose at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation.  
Referring to the Snyder reference, Snyder discloses a method enabling a user to design a forthcoming distributed manifestation, the method comprising acts of: at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation (Figs. 1-6C; paragraph [0006] – a light, sound or light and sound show authoring system to configure light, sound, or light and sound shows by ad hoc groups of mobile devices may be summarized as including at least one non-transitory processor readable medium that stores seating layouts for each of a number of venues, the seating layouts specifying for each respective venue a respective position of each of a plurality of seats in the respective venue for at least one event scheduled for the respective venue; and at least one circuit communicatively coupled to the at least one non-transitory processor readable medium, and which provides a user interface including a plurality of tools to create at least one of a light show, a sound show or a light and sound show to be presented via an ad hoc group of mobile devices, the at least one circuit which further produces, based at least in part on a respective seating layout for a selected one of the venues, a plurality of sets of instructions executable by each of a plurality of mobile devices possessed by respective ones of a plurality of attendees of at least one event at the selected one of the venues, a respective set of instructions for each of a plurality of locations in the venue for at the at least one event, the set of instructions specifying a temporal sequence of instructions to actuate at least one transducer of the respective mobile devices to emit at least one of light, sound, or light and sound which in totality form at least part of the light show, the sound show or the light and sound show; paragraph [0007]; paragraph [0026] – the trigger event could also be a command from a server to the mobile device – the command could be a time indication indicating when to start the show, for example at a future time or immediately).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one computer processor configured to enable a user to design a forthcoming distributed manifestation as disclosed by Snyder in the method disclosed by Leclerc et al. in order to create an enhanced experience for the attendees of the event.
Regarding claim 10, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (A) comprises accessing data defining a location where each of the plurality of projector units are to reside within the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium).
Regarding claim 11, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (B) comprises receiving input relating to at least one of: a position, zoom, or focus of one or more of the plurality of projector units, degradation of an electromagnetic signal transmitted by one or more of the plurality of projector units over distance, an optics component used by one or more of the plurality of projector units, a strength of a transmission by one or more of the plurality of projector units, and a likelihood that an electromagnetic signal reaches one or more of the plurality of wearable receiving units  (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of the receiving units 32 can be provided with microphones, allowing the units 32 to autonomously control their state, in addition to change state in response to signals sent by the projector 22; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium). 
Regarding claim 12, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (B) comprises receiving input specifying a plurality of zones within the physical setting and a number of wearable receiving units which are to reside in each of the plurality of zones (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium).  
Regarding claim 13, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (B) comprises receiving input defining processing to be performed by one or more of the plurality of wearable receiving units in response to receiving at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium), and the act (C) comprises generating information defining a simulation which, when presented, depicts on the graphical user interface the processing performed by the one or more of the plurality of wearable receiving units in response to receiving the at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).
Regarding claim 14, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (C) comprises generating information defining a simulation which, when presented, depicts on the graphical user interface a result of processing performed by the plurality of wearable receiving units in response to receiving electromagnetic signals having wavelengths in a non-visible portion of the spectrum (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing).
Regarding claim 15, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (C) comprises generating information defining a simulation which, when presented, depicts on the graphical user interface visible light being projected toward the wearable receiving units in the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).
Regarding claim 16, Leclerc et al. in view of Snyder discloses all of the limitations as previously discussed with respect to claim 9 including that wherein at least one of the plurality of projector units is configured to change position while transmitting electromagnetic signals, thereby transmitting the electromagnetic signals to different wearable receiving units in the physical setting over time, and the act (B) comprises receiving input defining a manner in which the at least one projector unit is to change position while transmitting electromagnetic signals (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).
Regarding claim 17, Leclerc et al. discloses at least one computer-readable storage medium having instructions recorded thereon which, when executed by at least one computer, cause the at least one computer to perform a method of defining a manner in which a plurality of projector units (Fig. 10A - projectors 22a, 22b) are to transmit, in a physical setting, electromagnetic signals to a plurality of wearable receiving units (Figs. 10A and 10B - receiving units 32) each configured to process at least one received electromagnetic signal and to manifest a change in state as a result of the processing (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment), the method comprising acts of: (A) accessing data describing the physical setting in which a plurality of projector units are to transmit electromagnetic signals to a plurality of wearable receiving units (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); (B) receiving input from a user specifying at least one parameter relating to transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting (Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of the receiving units 32 can be provided with microphones, allowing the units 32 to autonomously control their state, in addition to change state in response to signals sent by the projector 22; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium); (C) generating information defining a visual simulation which, when presented to the user, depicts on a graphical user interface a simulated result of the wearable receiving units processing electromagnetic signals transmitted by from the projector units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); and (D) producing control data, using the input received in the act (B), for use by a controller unit in controlling the plurality of projector units to transmit electromagnetic signals to the plurality of wearable receiving units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).  However, Leclerc et al. discloses the actual implementation of the distributed manifestation, but fails to disclose at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation.  
Referring to the Snyder reference, Snyder discloses a method enabling a user to design a forthcoming distributed manifestation, the method comprising acts of: at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation (Figs. 1-6C; paragraph [0006] – a light, sound or light and sound show authoring system to configure light, sound, or light and sound shows by ad hoc groups of mobile devices may be summarized as including at least one non-transitory processor readable medium that stores seating layouts for each of a number of venues, the seating layouts specifying for each respective venue a respective position of each of a plurality of seats in the respective venue for at least one event scheduled for the respective venue; and at least one circuit communicatively coupled to the at least one non-transitory processor readable medium, and which provides a user interface including a plurality of tools to create at least one of a light show, a sound show or a light and sound show to be presented via an ad hoc group of mobile devices, the at least one circuit which further produces, based at least in part on a respective seating layout for a selected one of the venues, a plurality of sets of instructions executable by each of a plurality of mobile devices possessed by respective ones of a plurality of attendees of at least one event at the selected one of the venues, a respective set of instructions for each of a plurality of locations in the venue for at the at least one event, the set of instructions specifying a temporal sequence of instructions to actuate at least one transducer of the respective mobile devices to emit at least one of light, sound, or light and sound which in totality form at least part of the light show, the sound show or the light and sound show; paragraph [0007]; paragraph [0026] – the trigger event could also be a command from a server to the mobile device – the command could be a time indication indicating when to start the show, for example at a future time or immediately).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one computer processor configured to enable a user to design a forthcoming distributed manifestation as disclosed by Snyder in the method disclosed by Leclerc et al. in order to create an enhanced experience for the attendees of the event.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dowling et al. (U.S. Patent Application Publication 2003/0057887): Figs. 14-18; paragraph [0112] - another aspect of the present invention is methods and systems for generating lighting effects through the use of wireless communications – in an embodiment, the plurality of light systems may be arranged in an environment and coordinated light effects may be generated within the plurality of light systems – for example, the light systems may be arranged in an audience and wireless communication signals may be sent to the light systems – the light systems may respond by generating certain lighting effects – an embodiment of the present invention is a method and system for controlling a plurality of light systems – the plurality of light systems may be assembled in an environment – for example, a plurality of light systems may be arranged to form an array of light systems and a wireless transmitter may communicate lighting control signals to each of the light systems in the plurality – as another example, the plurality of light systems may be arranged in a crowd of people and a transmitter may communicate lighting control signals to each of the light systems in the crowd – this may be used to generate a lighting effect in the crowd; paragraph [0113] – various embodiments provide light systems that may initiate or execute a lighting effect at a particular time – in an embodiment, a plurality of such light systems may be arranged in an environment, such as an audience, and the plurality of light systems may be adapted to execute a lighting effect at a given time – a method such as this may be used to generate coordinated effects in the audience for example – if the light systems are properly arranged in an audience and programmed to generate a particular show at a particular time, the overall effect from the plurality may be a coordinated effect, image or the like; paragraph [0117] – in an embodiment, the control signals 1602 may be sent in a pattern or representative of an image – the control signals 1602 may also be communicated in a fashion that generates a moving image; paragraph [0119] – one of the advantages of using a system according to the principles of the present invention is the dynamic effect that can be generated – such a system can be used for generating pleasing effects such as scrolling logos, display of preprogrammed images, or other effects – each light system held by a person becomes a ‘pixel’ that forms the element of an image.
Hole et al. (U.S. Patent 10,656,813).
Wein (U.S. Patent Application Publication 2016/0316542).
Blackwell et al. (U.S. Patent Application Publication 2008/0140231).
Lys et al. (U.S. Patent Application Publication 2007/0086754).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 18, 2022